Citation Nr: 9902952	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip 
replacement as secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder 
disability as secondary to a service-connected disability.

3.  Entitlement to service connection for dysthymia as 
secondary to service-connected disabilities.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased (compensable) evaluation for 
mastoiditis of the right ear.

6.  Entitlement to an increased evaluation for labyrinthitis, 
currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased (compensable) evaluation for 
headaches.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The veteran claims that he suffers from a psychiatric 
disorder, to include PTSD and depression, which is either 
related to service or to his service-connected disabilities.  
Although the RO adjudicated these psychiatric disorders as 
one claim, the Board will consider the issue of entitlement 
to service connection for PTSD and depression as two separate 
claims.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (holding that a newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, can 
not be the same claim when it has not been previously 
considered).

The issue of entitlement to a compensable evaluation for 
headaches will be discussed in the REMAND portion of this 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left hip replacement resulted from a fall 
due to his service-connected mastoiditis.

3.  The veteran's left shoulder disability resulted from a 
fall due to his service-connected mastoiditis.

4.  The veteran's dysthymia is related to his service-
connected mastoiditis, right ear hearing loss and headaches.

5.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Korea.

6.  The veteran's diagnoses of PTSD are not attributable to 
his period of military service or to any verified or 
verifiable inservice stressor.

7.  The veteran's mastoiditis currently is manifested by 
level II hearing in both ears, with no recent evidence of 
suppuration.

9.  The veteran's labyrinthitis is severely disabling, and is 
manifested by tinnitus, dizziness, and staggering, which have 
resulted in numerous falls. 


CONCLUSIONS OF LAW

1.  The veteran's left hip replacement is related to his 
service-connected mastoiditis.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veteran's left shoulder disability is related to his 
service-connected mastoiditis.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

3.  The veteran's dysthymia is related to his service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

4.  PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).

5.  The criteria for a compensable evaluation for mastoiditis 
of the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87a, 
Diagnostic Code 6206 (1998).

6.  The criteria for a 30 percent evaluation for 
labyrinthitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 6204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connected Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. § 1110.  Alternatively, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Left hip replacement and left shoulder disability

Service connection is currently in effect for mastoiditis and 
labyrinthitis, which are manifested by periods of dizziness 
and lightheadedness.  In this respect, a VA examination 
report of April 1997 included a diagnosis of chronic 
dizziness and imbalance secondary to mastoiditis.  The 
veteran now claims that he currently suffers from left hip 
and shoulder conditions as a result of these service-
connected disabilities.  In particular, he maintains that his 
service-connected mastoiditis and labyrinthitis caused him to 
become unsteady and fall off a roof, resulting in injuries to 
both his left hip and left shoulder.  Based on a review of 
the medical evidence, the Board finds that the evidence 
supports each of the veteran's claims.

In November 1990, the veteran was seen by David A. Wiebe, 
M.D., for complaints of left shoulder pain which began in 
early September.  The veteran did not recall any specific 
shoulder injury, but stated that the pain began about the 
time he had moved a cast iron bathtub with a piece of 
plywood.  According to the veteran, the wind caught the 
plywood and wrenched his left arm.  Although he did not feel 
any particular pain at that time, he began having trouble 
with his left shoulder shortly thereafter.  Examination of 
the left shoulder revealed no significant findings other than 
a trigger point area of tenderness on the vertebral margin of 
the scapula.  The impression was probably myofascitis of the 
left shoulder girdle.

In April 1992, the veteran was admitted to Good Samaritan 
Hospital with injuries to his left hip and left shoulder 
after falling approximately fifteen feet off a roof.  X-rays 
revealed an intracapsular fracture of the left hip, as well 
as a linear fracture of the left radial head without 
displacement.  As a result, the veteran underwent a total 
left hip arthroplasty.  None of these records contains a 
medical opinion indicating that the veteran's fall resulted 
from his mastoiditis or labyrinthitis.  In a letter of March 
1996, Lynette L. Dixon, L.P.N, stated that she had treated 
the veteran at Good Samaritan Hospital following his 
accident.  Nurse Dixon indicated that the veteran's fall was 
caused by loss of balance, but did not say why he had lost 
his balance. 

Nevertheless, VA examination reports dated in December 1996 
did include medical opinions which concluded that the 
veteran's service-connected mastoiditis caused the fall which 
resulted in the injuries to his left hip and shoulder.  In 
particular, these examination reports include the following 
diagnoses: (1) degenerative changes in the left shoulder on 
physical examination with normal x-ray findings; (2) left 
shoulder injury secondary to fall as a result of dizziness 
from mastoiditis; (3) status post left femoral head 
prosthesis; and (4) left hip injury secondary to fall as a 
result of balance and dizziness from mastoiditis in the past. 

The Board also places considerable weight on a letter dated 
in March 1996 by [redacted].  In this letter, Mr. 
[redacted] states that he had witnessed the accident in 
which the veteran injured his left hip and shoulder.  
According to Mr. [redacted], he observed the veteran become 
disoriented, lose his balance, and fall approximately twelve 
feet off several roof trusses.  Mr. [redacted] also related 
other incidents in which the veteran fell as a result of 
losing his balance.

Based on the foregoing, the Board finds that the evidence 
supports each of the veteran's claims for service connection 
for a left hip replacement and a left shoulder disability.  
The Board notes that the veteran is currently service-
connected for mastoiditis and labyrinthitis, both of which 
are manifested by periods of dizziness and lightheadedness.  
A VA examiner also concluded that the veteran's left hip and 
shoulder injuries resulted from a fall caused by mastoiditis.  
Finally, the Board observes that no medical opinion is 
contained in the record that contradicts this conclusion.  
Although the veteran was seen in November 1990 for left 
shoulder pain, no significant findings were reported at that 
time.  Accordingly, the Board finds that service connection 
for a left hip replacement and a left shoulder condition is 
warranted. 




B.  Dysthymia

The veteran is currently service connected for labyrinthitis, 
mastoiditis of the right ear, hearing loss of the right ear, 
and headaches.  The veteran now claims that he currently 
suffers from a psychiatric disability, to include dysthymia, 
as a result of these service-connected disabilities.  The 
Board agrees, as the medical evidence of record supports this 
claim.

In June 1996, the veteran was afforded a psychiatric 
examination by the VA to determine the nature and etiology of 
his psychiatric problems.  During the interview, the veteran 
reported feelings of depression, which the examiner 
characterized as dysthymia.  The examiner then related the 
veteran's dysthymia to his service-connected hearing 
impairment, imbalance, dizziness and headaches.  In 
particular, the examiner indicated that these restrictions 
and impairments had resulted in the veteran's depressive 
attitude as a result of having been restricted from full-time 
employment.  As such, the diagnoses included dysthymia, at 
least moderate severity, associated with the presence of 
mastoiditis with related symptoms such as hearing impairment, 
balance impairment, and restriction of ability to work, 
service connected.  

Based on this opinion, the Board finds that the evidence 
supports a grant of service connection for dysthymia as 
secondary to the veteran's service-connected disabilities.  
The medical opinion contained in this report clearly relates 
the veteran's dysthymia to his service-connected mastoiditis, 
right ear hearing loss and headaches.  In addition, no 
medical opinion is contained in the record which contradicts 
this nexus opinion.  Accordingly, the Board finds that 
service connection for dysthymia as secondary to the 
veteran's service-connected disabilities is warranted. 






C.  Post-traumatic stress disorder

As a preliminary matter, the Board notes that the veteran's 
service personnel records are unavailable, as they were 
apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  Under 
these circumstances, the VA has a heightened duty to assist 
an appellant in developing the facts pertinent to his or her 
claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The VA has clearly met this duty, but all attempts to 
reconstruct the veteran's service personnel records have been 
unsuccessful.  In August 1995, the RO sent the veteran a 
letter requesting him to complete and return an NA Form 
13055, to submit any copies of his personnel file that may be 
in his possession, and to notify the RO if he knew of any 
alternative sources for locating his service records.  To 
date, however, no response has been received by the veteran.  
Thus, no further duty to assist the appellant is required 
pursuant to 38 U.S.C.A. § 5107(a).  See also Porter v. Brown, 
5 Vet. App. 223, 237 (1993) (VA has no duty to seek and 
obtain that which does not exist).

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a clear diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed inservice stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which examiners have attributed to 
combat exposure in Korea.  For example, a VA examination 
report of April 1995 contains a diagnosis of PTSD, service-
connected, severity minimal; a VA examination report of June 
1996 contains a diagnosis of PTSD, chronic, service 
connected, moderately severe; and a VA examination report of 
February 1997 includes a diagnosis of PTSD, prolonged 
moderate.  The Board further notes that each of these 
diagnoses is based on the veteran's own account of inservice 
stressors while stationed in Korea.

The central issue in this case, however, is whether the 
diagnoses of PTSD are sustainable.  Initially, the Board 
finds that the objective evidence demonstrates that the 
veteran did not engage in combat with the enemy.  The 
veteran, for example, was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually "engaged in 
combat."  Although the veteran may have occasionally served 
in a combat zone, serving in a combat zone is not the same as 
engaging in combat with the enemy.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and some do not appear capable of 
verification.  The veteran claimed that he was stationed in 
Korea for approximately eleven months, where he was assigned 
to the 541st Truck Company with the 55th Battalion.  The 
veteran stated that this unit was responsible for hauling 
supplies and ammunition to the front line in support of the 
25th Infantry Division and 45th Artillery Battalion.  The 
veteran related that he was exposed to sniper and artillery 
fire, witnessed wounded and dead civilians and soldiers, and 
was occasionally required to clean up after someone was badly 
wounded or killed in a wreck.  The veteran also related an 
incident where he was threatened by a South Korean soldier 
while transporting twelve North Korean prisoners of war.  
According to the veteran, when he went to release a 
prisoner's hand that was caught in a locked gait, he was 
threatened by a South Korean soldier who began jabbing him in 
the stomach with his rifle.  The veteran also related an 
incident in which a twelve-year-old Korean boy he had 
befriended was killed during an attack.  The veteran was 
particularly disturbed when he later discovered that the boy 
was a North Korean infiltrate.  

In correspondence dated in April 1996, the U.S Army & Joint 
Services Environmental Support Group (ESG), currently 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), reported that it had conducted a 
search on monthly Command Reports submitted by the 55th 
Transpiration Truck Battalion, for the period from March to 
December 1952.  These reports state that the 55th 
Transportation Truck Battalion conducted convoy missions 
through enemy territory, and that accidents or damage to 
soldiers and equipment often occurred.  Nevertheless, no such 
casualties were reported which would verify any of the 
veteran's claimed inservice stressors. 

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA [is] 
not bound to accept the appellant's uncorroborated account of 
his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood, 1 Vet. App. at 192.  While the 
veteran may well believe that his PTSD is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence, the veteran's claim of entitlement to service 
connection for PTSD must be denied.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 


II.  Increased Rating Claims

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was afforded several recent VA medical examinations 
in 1997 for his mastoiditis and labyrinthitis.  Recently, 
however, the veteran requested that he be afforded additional 
examinations by the VA, arguing that his service-connected 
disabilities had worsened.

After reviewing the evidence of record, the Board finds that 
additional examinations are not appropriate or needed at this 
time.  The veteran has had several recent examinations for 
his disabilities, and there must be some closure as to the 
veteran's appeal.  A mere assertion that he disagrees with 
the results of adjudication, indicating that his disabilities 
have worsened beyond that contemplated by the percentage 
assigned, is insufficient to require that additional 
examinations be scheduled.  In this regard, 38 C.F.R. § 3.327 
(1998) states that reexaminations will be requested whenever 
the VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, if evidence indicates that 
there has been a material change in a disability, or that the 
current rating may be incorrect.  Id. (Emphasis added).  In 
this case, there is no medical evidence in the file 
indicating that there has been any change in any of the 
veteran's service-connected disabilities since his last 
examinations.  

The facts in this case are distinguishable from the facts in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), in which the 
United States Court of Veterans Appeals (Court) held that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity.  
The Court noted that the veteran had undergone treatment for 
the disability two years after the last VA examination.  
Thus, there was medical evidence other than the veteran's 
mere assertion that the disability at issue had worsened, 
thereby triggering the duty to assist which required the need 
for another VA examination to determine the current status of 
the veteran's disability. 

A.  Mastoiditis of the right ear

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

In this case, the veteran's mastoiditis is currently rated as 
noncompensably disabling under Diagnostic Code 6206.  Under 
this provision, mastoiditis is rated on the bases of hearing 
impairment and suppuration.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6206.  Therefore, the Board is required to 
apply the code provisions governing unilateral hearing loss.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating hearing impairment, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from hearing 
loss, the rating schedule establishes eleven auditory acuity 
levels, from level I for essentially normal acuity through 
level XI for profound deafness.  In situations where 
compensation has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal, or at level I.  See 38 C.F.R.   §§ 
3.383(a)(3), 4.14.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6101.

In this case, the veteran was afforded a VA audiological 
evaluation in September 1996.  The audiological readings for 
the right ear, in decibels, at 1000, 2000, 3000, and 4000 
Hertz (Hz) were as follows: 45, 50, 65, and 65, respectively, 
for an average of 56.  Speech recognition ability in the 
right ear was 88 percent.  Applying the criteria found in 
38 C.F.R. § 4.85 at Table VI to these results yields a 
numerical category designation of level II for the right ear 
(between 50 and 57 average pure tone decibel hearing loss, 
with between 84 and 90 percent of speech discrimination) and 
level I for the left ear, as the left ear is not service 
connected for mastoiditis or hearing loss.  See 38 C.F.R. 
§ 3.383(a)(3).  Entering the category designations for both 
ears into Table VII yields a disability percentage evaluation 
of zero percent, under Diagnostic Code 6100.

In addition, the Board also finds that the veteran's 
mastoiditis does not warrant a compensable evaluation on the 
basis of suppuration.  In reaching this decision, the Board 
considered VA examination reports from July 1995, September 
1996, April 1997, and June 1997, none of which show that the 
veteran's right ear is manifested by suppuration which would 
warrant a compensable evaluation.  The July 1995 examination 
report, for example, noted the veteran's complaints of 
periodic right otorrhea.  However, no evidence of purulence 
was shown on examination of the right ear.  Similarly, the 
examination report of June 1997 also revealed no sign of 
infection and no evidence of otorrhea of the right ear.  
Thus, the evidence does not indicate that the veteran's 
mastoiditis of the right ear is manifested by suppuration 
such that a compensable evaluation is warranted under 
Diagnostic Code 6206.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for mastoiditis.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55-56.

B.  Labyrinthitis

The veteran's service-connected labyrinthitis is currently 
evaluated as 10 percent disabling under Diagnostic Code 6204.  
That diagnostic code provides that moderate chronic 
labyrinthitis with tinnitus and occasional dizziness warrants 
a 10 percent evaluation.  A 30 percent rating, the maximum 
schedular evaluation recognized for this disability, requires 
that the disorder be severe with tinnitus, dizziness and 
occasional staggering.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6204.  The veteran now claims that his labyrinthitis is 
more severely disabling than reflected in the 10 percent 
disability evaluation.

An audiological evaluation report of September 1996 included 
the veteran's complaints of periodic mild to severe ringing 
in his right ear.  When examined by the VA in July 1995, the 
veteran reported some mild otalgia and ataxia when exposed to 
windy and damp environments but denied vertigo problems.  The 
examiner commented that it was possible that changes in 
temperature and wind blowing in the veteran's right ear could 
cause some transient unsteadiness due to stimulation of the 
semicircular canals which were more exposed to the elements 
since his surgeries.  The diagnosis included status post 
multiple mastoid operations with resultant presumable mixed 
hearing loss with associated tinnitus and mild ataxia.

More recently, the veteran was afforded additional ear 
examinations by the VA in 1997.  When examined in April 1997, 
the veteran reported periods of dizziness since his right 
mastoid operations.  He related that his balance problems 
increased with climbing ladders or when cold air blows in his 
right ear.  He indicated that he had fallen backwards 
multiple times, and related the incident in which he fell 
from a roof and injured his left hip and shoulder.  The 
veteran demonstrated a normal gait during the examination.  
The impression was chronic dizziness and imbalance secondary 
to mastoiditis.  The veteran was then admitted for a twenty-
four hour period to assess the severity of his labyrinthitis.  
During this observation, the veteran denied dizziness or 
lightheadedness, and he appeared to ambulate and tolerate 
activities well.  

The veteran was afforded an additional ear examination in 
June 1997, at which time he reiterated his complaints of 
unsteadiness since his mastoid operations but denied true 
vertigo.  He reported that he also suffered from occasional 
nausea, which occurred at least two to three times a week.  
He said that these symptoms were not related to his head or 
body position but were caused by cool air blowing in his 
right ear.  He also reported periodic, nonpulsatile tinnitus 
in the right ear, which was of moderate frequency.  The 
examiner commented that the veteran's symptoms may be related 
to a semicircular canal bony dehiscence.  The diagnoses were 
recurrent unsteadiness after mastoid surgery, and rule out 
labyrinthitis/perilymph fistula.

The Board has also considered lay statements by the veteran 
and various friends and family members concerning the 
veteran's dizziness and unsteady gait.  In a letter of May 
1995, Gerald L. Lammers stated that he had always known the 
veteran to have balance problems, which had resulted in 
injuries from falling down and tripping over objects.  In 
addition, as noted above, in a letter dated in March 1996, 
[redacted] related numerous incidents in which 
the veteran fell as result of losing his balance.  The 
veteran's niece submitted a letter in March 1996, stating 
that she had witnessed the veteran stumble and lose his 
balance on numerous occasions during a two-year period in 
which they lived together.  Finally, in a letter of March 
1996, the veteran's daughter indicated that she had observed 
the veteran either stumble or fall on hundreds of occasions, 
and that his ear condition was especially sensitive to cold 
and wind.

Based on the foregoing, the Board finds that the evidence 
supports a 30 percent evaluation for the veteran's 
labyrinthitis.  The Board observes that the clinical and lay 
evidence of record demonstrate that the veteran experiences 
ongoing tinnitus, disequilibrium and nausea, which appear to 
disrupt his life to a considerable extent.  Although the 
veteran denied dizziness and lightheadedness during the 
twenty-four hour observation period, the Board notes that the 
veteran's symptoms are triggered by cool air and wind blowing 
in his right ear, conditions which were simply not present 
during that time.  Further, the April 1997 VA examination 
report included the examiner's opinion that the veteran's 
labyrinthitis was manifested by chronic dizziness and 
imbalance, and the clinical evidence clearly shows that the 
veteran suffers from tinnitus.  The Board emphasizes, 
moreover, that the veteran's dizziness and unsteadiness 
appear to have caused him to fall on numerous occasions and 
sustain substantial injuries to his left hip and shoulder.  
The Board also finds the lay statements of record to be 
credible, which attest to such symptomatology, and are 
substantially corroborated by the clinical evidence.  As 
such, the Board concludes that that the veteran's 
labyrinthitis is most consistent with a 30 percent disability 
evaluation under Diagnostic Code 6204.

In reaching this decision, the Board finds that no other 
diagnostic code affords the veteran an evaluation in excess 
of the currently assigned 30 percent evaluation.  The only 
other diagnostic codes which relate to the ears that provide 
for a higher rating are Diagnostic Codes 6205 and 6207.  
These code provisions, however, require a diagnosis of 
Meniere's syndrome (Diagnostic Code 6205) or loss of auricle 
(Diagnostic Code 6207), neither of which have been shown or 
alleged.

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  There 
has been no showing that the any of the disabilities under 
consideration have independently caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned ratings), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  

The RO, of course, has recognized that the veteran may have 
difficulty maintaining employment doing certain kinds of 
manual labor due to his service-connected disabilities 
considered in combination.  In particular, the Board notes 
that the veteran may have difficulty working outside on roofs 
and on ladders due to his service-connected mastoiditis and 
labyrinthitis, both of which have resulted in injuries due to 
falls.  However, there is no indication that the veteran is 
unable to work as a carpenter indoors, or perform jobs which 
involve more sedentary duties.  Under these circumstances, 
the Board determines that referral for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left hip replacement is granted.

Service connection for a left shoulder disability is granted.

Service connection for dysthymia is granted.

Service connection for post-traumatic stress disorder is 
denied.

A compensable evaluation for mastoiditis of the right ear is 
denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a 30 percent disability evaluation for 
labyrinthitis is granted. 


REMAND

The veteran claims that his service-connected headaches are 
more severely disabling than currently evaluated.  A review 
of the record, however, discloses that additional development 
is needed prior to adjudication by the Board.  While the 
Board regrets the delay associated with this REMAND, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated. 

In February 1996, the Board granted service connection for 
headaches, and assigned a noncompensable evaluation.  That 
decision was based on a VA ear examination report of 1995, 
which noted the veteran's complaints of occasional headaches 
due to his ear condition.  Since then the veteran has alleged 
that his headaches have worsened.  However, the veteran has 
not been afforded a recent neurological examination by the VA 
to determine if his headaches have in fact increased in 
severity.  Therefore, the veteran should be afforded a 
neurological examination by the VA to determine the severity 
of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
neurological examination by the VA to 
determine the nature and severity of his 
headaches.  The claims folder, including 
a copy of this REMAND, should be referred 
to the examiner for review.  All 
indicated studies should be performed.  
The examiner should be specifically 
requested to address whether the veteran 
suffers from headaches with 
characteristic prostrating attacks, and 
if so, the frequency of such attacks.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the requested development has 
been completed, the RO should then 
adjudicate the issue of entitlement to a 
compensable evaluation for headaches, in 
light of all the pertinent evidence of 
record and all pertinent legal authority.  
If the determination remains unfavorable, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 20 -
